Case: 20-60527     Document: 00516264458         Page: 1     Date Filed: 04/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 1, 2022
                                  No. 20-60527                            Lyle W. Cayce
                                                                               Clerk

   Sanjar Muminov,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 665 663


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Per Curiam:*
          Sanjar Muminov, a native and citizen of Uzbekistan, challenges an
   order by the Board of Immigration Appeals (BIA) rejecting his claims for
   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). We DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60527     Document: 00516264458           Page: 2   Date Filed: 04/01/2022




                                    No. 20-60527


                                          I
          Muminov entered the United States without authorization in 2019.
   The Department of Homeland Security (DHS) issued Muminov a Notice to
   Appear charging that he was subject to removal. Muminov expressed
   concerns about removal and was referred to an immigration officer for a
   credible-fear interview. Muminov then appeared before an immigration
   judge (IJ) for a hearing. He conceded his removability and applied for
   asylum, withholding of removal, and CAT relief.
          During the hearing, Muminov testified about a series of attacks and
   harassment that he allegedly endured. While living in Uzbekistan, in 2008,
   Muminov said that he was assaulted by his wife’s ex-husband, Sanjar
   Norimkulov, and two of Norimkulov’s friends. Muminov claimed that
   Norimkulov is a prosecutor and that his two friends also worked in law
   enforcement. The attackers allegedly told Muminov that he should not have
   married his wife. Muminov said that they beat him and stabbed him in the
   back with a broken bottle. A bystander called the police, who allegedly
   released the attackers but imprisoned Muminov for three days.
          After the attack, Muminov testified, he fled to Moscow with his wife
   and lived there for eight years. During that time, the couple had two children.
   Muminov allegedly paid for a work permit and started a delivery business
   with his wife. Muminov said that it was difficult to live in Russia as an Asian
   man. He claimed that he could not operate his business in his own name but
   rather relied on two Russian business partners, who allegedly stole profits
   from the business, beat him up twice, and told him to leave Moscow. He said
   that he was required to pay a recurring fee to the police to live in Moscow.
          Muminov also testified that he had been a victim of crime in Russia.
   He claimed that he had two cars stolen while he was in Moscow. When he
   complained about the theft, the police allegedly investigated him. He




                                         2
Case: 20-60527      Document: 00516264458           Page: 3   Date Filed: 04/01/2022




                                     No. 20-60527


   reported that Russian nationalists attacked him in the subway on two
   occasions. Muminov claimed that police witnessed one of the attacks and
   ignored it. According to Muminov, these responses were characteristic of
   police discrimination against Asian people.
          In 2016, Muminov testified, he and his family returned to Uzbekistan
   because of their difficulties in Russia and because his mother was ill. Soon
   thereafter, Muminov was summoned to a police station, where an inspector
   allegedly confiscated his passport and said he would need to pay to get it back.
   Muminov testified that he and four friends protested the government’s
   unlawful confiscation of passports outside a ministry office. After learning
   that Muminov was under investigation, police allegedly beat him and
   imprisoned him overnight. Muminov said that the police released him with
   a warning that he would regret any future protests. Muminov did not
   describe this protest or the beating in his credible-fear interview.
          Muminov testified that Norimkulov continued to threaten him. In
   2017, Muminov said, he tried to file a complaint with the police against
   Norimkulov and Norimkulov’s uncle, a government official who Muminov
   believed to be protecting Norimkulov and promoting corruption. The police
   allegedly laughed at Muminov, forced him to take off his clothes, put a bag
   over his head so he could not breathe, and beat his arms and legs with batons.
   Muminov testified that he was imprisoned for three days. During his
   credible-fear interview, Muminov had not clearly indicated that his
   complaint pertained to government corruption. He had said his complaint
   “was about the ex-husband not leaving me alone and that the police would
   always take his side and not mine.”
          After this incident, Muminov testified, he was again called to a police
   station. The officers allegedly told him that he would be summoned in the
   future and needed to remain in the city. As Muminov left the station, he said,




                                          3
Case: 20-60527      Document: 00516264458          Page: 4   Date Filed: 04/01/2022




                                    No. 20-60527


   he was confronted by Norimkulov and his friends, who beat him up again.
   The attackers allegedly told Muminov that they knew he had tried to report
   Norimkulov’s uncle and that Muminov was a traitor who had no right to live
   in Uzbekistan.    Upon seeing his injuries, Muminov’s family called an
   ambulance. The hospital determined that Muminov had a concussion and
   facial, eye, and ear wounds. Medical records show that Muminov also had
   depression and had attempted suicide.
          Muminov testified that his car was subsequently vandalized. He
   claimed that the perpetrators left a sign on the car that said, “That’s how
   we’ll break you.” Following the vandalism, in February 2018, Muminov
   allegedly went to the police, who interrogated him. Muminov testified that
   an officer put a gun to his head and told him to leave Uzbekistan. Muminov
   had not described the vandalism or the subsequent encounter with police in
   his credible-fear interview.
          In March 2018, Muminov said, he fled to Moscow, where he lived for
   ten months. While in Moscow, he allegedly attempted to restart his business
   but left for the United States after his former business partners discovered
   that he had returned to Russia. Muminov testified that he could not obtain
   Russian citizenship and feared living in Russia.
          The IJ considered Muminov’s testimony at the hearing partially
   credible, given his truthful demeanor and the general consistency between
   his statements and documentary evidence. But she rejected his testimony
   about harm he had suffered on political grounds. The IJ deemed this
   testimony inconsistent with Muminov’s statements in his credible-fear
   interview. Nor did she find any other evidence to corroborate Muminov’s
   testimony that he was attacked for protesting government corruption.
          The IJ denied all of Muminov’s claims for relief. She held that
   Muminov was ineligible for asylum because he had firmly resettled in Russia.




                                         4
Case: 20-60527      Document: 00516264458         Page: 5   Date Filed: 04/01/2022




                                   No. 20-60527


   She also rejected Muminov’s claim for withholding of removal based on
   political opinion. Having discredited Muminov’s testimony that he was
   attacked for protesting government corruption, the IJ found no evidence that
   Muminov had been persecuted on political grounds. She concluded that
   Muminov suffered harm because of his personal dispute with Norimkulov
   over Muminov’s wife. The IJ denied the CAT claim because the attacks by
   the government, even if they all had occurred, were not severe enough to
   constitute torture and because the attacks by Norimkulov were not done
   under official sanction.
          Muminov appealed to the BIA, which adopted the IJ’s decision and
   supplemented its reasoning. The BIA agreed that Muminov’s testimony
   about the harm he suffered on political grounds was not credible because it
   was inconsistent with his statements in his credible-fear interview. During
   the interview, the BIA noted, Muminov had not described any harm
   unconnected to Norimkulov, with whom his conflict was merely personal.
          The BIA affirmed the denial of each claim for relief. On the asylum
   claim, the BIA held that Muminov had firmly resettled in Russia. On the
   claim for withholding of removal, the BIA agreed that Muminov had not
   credibly established that he was attacked on political grounds. On the CAT
   claim, the BIA determined that Muminov had waived his application because
   he had not meaningfully challenged the IJ’s denial of CAT relief.
          Muminov filed a timely petition for review by this court. His appeal
   raises two issues. First, Muminov argues that the IJ and BIA erred in
   discrediting his testimony that he was attacked for protesting corruption.
   Second, Muminov argues that the IJ and BIA erred in determining that
   Muminov had firmly resettled in Russia.




                                        5
Case: 20-60527             Document: 00516264458            Page: 6        Date Filed: 04/01/2022




                                            No. 20-60527


                                                  II
           “We review the BIA’s decision, and we review the IJ’s decision only
   to the extent it influenced the BIA.” 1 “However, this court may review the
   IJ’s findings and conclusions if the BIA adopts them.” 2 Because the BIA
   adopted the IJ’s decision, we have authority to review it too. 3
           We review an immigration court’s factual findings for substantial
   evidence. 4           “On substantial-evidence review, factual findings are not
   reversed unless the petitioner demonstrates ‘that the evidence is so
   compelling that no reasonable factfinder could reach a contrary
   conclusion.’” 5
                                                  A
           We first consider the adverse credibility determination rejecting
   Muminov’s testimony that he was attacked on political grounds.
   “Credibility determinations are factual findings that are reviewed for
   substantial evidence.” 6 To meet that standard, credibility determinations
   “must be supported by specific and cogent reasons derived from the
   record.” 7 However, “the reasons provided need not ‘go[] to the heart of the




           1
               Arulnanthy v. Garland, 17 F.4th 586, 592 (5th Cir. 2021).
           2
               Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
           3
               See id.
           4
               Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020).
           5
               Id. (quoting Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012)).
           6
               Id.
           7
               Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (quoting Wang, 569 F.3d at
   537).




                                                  6
Case: 20-60527           Document: 00516264458                Page: 7   Date Filed: 04/01/2022




                                               No. 20-60527


   applicant’s claim.’” 8 Rather, “an IJ may rely on any inconsistency or
   omission in making an adverse credibility determination as long as the
   ‘totality of the circumstances’ establishes that an asylum applicant is not
   credible.” 9 “This includes inconsistencies and omissions that arise when
   comparing an applicant’s statements in a credible-fear interview to his
   testimony at an immigration hearing.” 10
           Such inconsistencies and omissions regarding Muminov’s political
   activities support the adverse credibility determination here. In his credible-
   fear interview, Muminov did not describe his alleged 2016 protest of the
   confiscation of his passport or the beating that he incurred thereafter. Nor
   did he describe the alleged 2018 incident in which an officer put a gun to his
   head. When asked about the last time he was harmed by police, Muminov
   identified a date in 2017. In addition, Muminov’s account of the complaint
   he filed against the government and his subsequent abuse differed between
   the interview and the hearing. In the interview, Muminov did not say that
   the complaint pertained to corruption, as he later did at the hearing. Given
   these discrepancies, a reasonable factfinder could conclude, as the IJ and BIA
   did, that Muminov’s testimony about politically motivated attacks “was too
   inconsistent . . . for the Court to form an accurate picture of the events that
   transpired in those instances.” 11




           8
            Arulnanthy v. Garland, 17 F.4th 586, 593 (5th Cir. 2021) (alteration in original)
   (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).
           9
              Wang, 569 F.3d at 538 (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008));
   see also id. at 539 (adopting the Seventh Circuit’s formulation of the standard).
           10
                Arulnanthy, 17 F.4th at 593.
           11
                See id.; Avelar-Oliva, 954 F.3d at 768.




                                                    7
Case: 20-60527           Document: 00516264458              Page: 8      Date Filed: 04/01/2022




                                            No. 20-60527


           Muminov does not contest the adequacy of the credible-fear interview
   in eliciting his account of the harm he sustained. 12 Rather, he argues that his
   hearing testimony is consistent with his credible-fear interview, only more
   detailed.       Muminov mischaracterizes the variance between his hearing
   testimony and his interview. This is not a case in which Muminov merely
   “failed to remember non-material, trivial details that [are] only incidentally
   related to [his] claim of persecution.” 13 He made no mention of a group
   protest that he claimed to have organized or a gun that police allegedly held
   to his head. Even if these lapses had been minor, an inconsistency need not
   “go[] to the heart of the applicant’s claim” to support an adverse credibility
   determination. 14        Muminov’s omission of significant incidents that are
   central to his claims of political persecution “likely ‘justifies the BIA’s
   refusal to overturn the IJ’s’ credibility ruling ‘in and of itself.’” 15
           The absence of corroborating evidence bolsters the adverse credibility
   determination. While “[t]he testimony of the applicant may be sufficient to
   sustain the applicant’s burden without corroboration,” that is “only if the
   applicant satisfies the trier of fact that the applicant’s testimony is
   credible.” 16 In this case, the IJ was not satisfied that Muminov’s testimony
   about politically motivated attacks was credible. Since applicants “can be
   required to provide reasonably obtainable corroborating evidence even when
   their testimony is credible,” they can be required to do so when their


           12
             See Avelar-Oliva, 954 F.3d at 764-65 (considering a claim that a credible-fear
   interview was unreliable).
           13
             Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017) (first alteration in original)
   (quoting Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010)).
           14
                See 8 U.S.C. § 1158(b)(1)(B)(iii).
           15
                Arulnanthy, 17 F.4th at 594 (quoting Morales, 860 F.3d at 817).
           16
                8 U.S.C. § 1158(b)(1)(B)(ii).




                                                     8
Case: 20-60527           Document: 00516264458              Page: 9     Date Filed: 04/01/2022




                                            No. 20-60527


   testimony is not. 17 The lack of corroborating evidence further undermines
   Muminov’s already deficient account. 18
           Because “specific and cogent reasons” support the adverse credibility
   determination, we will not disturb it. 19
                                                     B
           We next consider the determination that Muminov firmly resettled in
   Russia. Applicants are statutorily barred from asylum if they have “firmly
   resettled in another country prior to arriving in the United States.” 20 Under
   the applicable regulation, an applicant is generally considered to be firmly
   resettled “if, prior to arrival in the United States, he or she entered into
   another country with, or while in that country received, an offer of permanent
   resident       status,    citizenship,       or   some other       type of   permanent
   resettlement.” 21          There are exceptions, however, if the applicant
   demonstrates:
           (a) That his or her entry into that country was a necessary
           consequence of his or her flight from persecution, that he or
           she remained in the country only as long as was necessary to
           arrange onward travel, and that he or she did not establish
           significant ties in that country; or


           17
                Yang v. Holder, 664 F.3d 580, 587 (5th Cir. 2011).
           18
             See Avelar-Oliva v. Barr, 954 F.3d 757, 764 (5th Cir. 2020) (“The failure to
   present such evidence can be fatal to an alien’s application for relief.”).
           19
             Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (quoting Wang v. Holder, 569
   F.3d 531, 537 (5th Cir. 2009)).
           20
                8 U.S.C. § 1158(b)(2)(A)(vi).
           21
             8 C.F.R. § 1208.15 (2020). A nationwide injunction bars the enforcement of
   more recent regulations that would redefine “firm resettlement.” See Pangea Legal Servs.
   v. DHS, 512 F. Supp. 3d 966, 977 (N.D. Cal. 2021) (enjoining revised versions of 8 C.F.R.
   §§ 208.15 and 1208.15).




                                                     9
Case: 20-60527          Document: 00516264458               Page: 10      Date Filed: 04/01/2022




                                             No. 20-60527


           (b) That the conditions of his or her residence in that country
           were so substantially and consciously restricted by the
           authority of the country of refuge that he or she was not in fact
           resettled. In making his or her determination, the asylum
           officer or immigration judge shall consider the conditions
           under which other residents of the country live; the type of
           housing, whether permanent or temporary, made available to
           the refugee; the types and extent of employment available to
           the refugee; and the extent to which the refugee received
           permission to hold property and to enjoy other rights and
           privileges, such as travel documentation that includes a right of
           entry or reentry, education, public relief, or naturalization,
           ordinarily available to others resident in the country. 22
           We review “factual determinations about firm resettlement and its
   exceptions for substantial evidence.” 23 This court has not yet opined on
   the appropriate legal standard for determining whether firm resettlement
   has occurred. 24
           In general, we “review[] the BIA’s legal determinations de novo,
   ‘including whether the Board applied an inappropriate standard.’” 25
   However, “the BIA is entitled to Chevron deference when it interprets a
   statutory provision of the INA [Immigration and Nationality Act] and gives
   the statute ‘concrete meaning through a process of case-by-case




           22
                8 C.F.R. § 1208.15 (2020).
           23
                Ramos Lara v. Lynch, 833 F.3d 556, 559 (5th Cir. 2016).
           24
              See id. (declining to determine the validity of the BIA’s legal framework because
   it was not at issue).
           25
             Ghotra v. Whitaker, 912 F.3d 284, 288 (5th Cir. 2019) (quoting Iruegas-Valdez v.
   Yates, 846 F.3d 806, 810 (5th Cir. 2017)).




                                                 10
Case: 20-60527          Document: 00516264458             Page: 11      Date Filed: 04/01/2022




                                           No. 20-60527


   adjudication,’ so long as the BIA’s opinion is precedential.” 26 Under
   Chevron, we “afford agency interpretations of statutes ‘controlling weight
   unless they are arbitrary, capricious, or manifestly contrary to the statute’ or
   Congress has ‘unambiguously expressed’ a contrary intent.” 27 Likewise, the
   BIA is entitled to Auer deference “when it interprets its own ambiguous
   regulations.” 28 Under Auer, we accept the BIA’s interpretation unless it is
   “plainly erroneous or inconsistent with the regulation” or “there is reason
   to suspect that the agency’s interpretation ‘does not reflect the agency’s fair
   and considered judgment on the matter in question.’” 29
           In this case, the IJ and BIA determined that Muminov had firmly
   resettled in Russia, applying the legal framework that the BIA set forth in a
   precedential opinion, In re A-G-G. 30 A-G-G addressed the question of who
   bears the burden of proving firm resettlement, which the INA and firm
   resettlement regulations do not “explicitly allocate.” 31 The BIA interpreted
   the statute and regulations to call for a burden-shifting analysis. 32 Neither


           26
              Calvillo Garcia v. Sessions, 870 F.3d 341, 343-44 (5th Cir. 2017) (quoting Ali v.
   Lynch, 814 F.3d 306, 309-10 (5th Cir. 2016)) (footnote omitted); see also Chevron, U.S.A.,
   Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-44 (1984).
           27
              Calvillo Garcia, 870 F.3d at 344 (quoting Orellana-Monson v. Holder, 685 F.3d
   511, 517 (5th Cir. 2012)).
           28
             Gomez v. Lynch, 831 F.3d 652, 655 (5th Cir. 2016); see also Auer v. Robbins, 519
   U.S. 452, 461 (1997).
           29
             Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 155 (2012) (quoting Auer,
   519 U.S. at 461-62).
           30
                25 I. & N. Dec. 486 (BIA 2011).
           31
              Id. at 501; see also 8 C.F.R. § 1240.8(d) (“If the evidence indicates that one or
   more of the grounds for mandatory denial of the application for relief may apply, the alien
   shall have the burden of proving by a preponderance of the evidence that such grounds do
   not apply.”).
           32
                A-G-G, 25 I. & N. Dec. at 501-03.




                                                    11
Case: 20-60527          Document: 00516264458             Page: 12       Date Filed: 04/01/2022




                                           No. 20-60527


   party disputes that the A-G-G framework is entitled to deference. Every
   circuit court to have analyzed the framework has applied it to assess firm
   resettlement. 33       Accordingly, we assume without deciding that A-G-G
   governs our analysis of firm resettlement in this case.
           The A-G-G framework consists of four steps. 34 At the first step,
   “DHS bears the burden of presenting prima facie evidence of an offer of firm
   resettlement.” 35 To make this prima facie showing:
           DHS should first secure and produce direct evidence of
           governmental documents indicating an alien’s ability to stay in
           a country indefinitely. Such documents may include evidence
           of refugee status, a passport, a travel document, or other
           evidence indicative of permanent residence.
           If direct evidence of an offer of firm resettlement is unavailable,
           indirect evidence may be used to show that an offer of firm
           resettlement has been made if it has a sufficient level of clarity
           and force to establish that an alien is able to permanently reside
           in the country. Indirect evidence may include the following:
           the immigration laws or refugee process of the country of
           proposed resettlement; the length of the alien’s stay in a third
           country; the alien's intent to settle in the country; family ties
           and business or property connections; the extent of social and
           economic ties developed by the alien in the country; the receipt
           of government benefits or assistance, such as assistance for
           rent, food, and transportation; and whether the alien had legal


           33
             See Matumona v. Barr, 945 F.3d 1294, 1301 (10th Cir. 2019); Hanna v. Holder,
   740 F.3d 379, 393-94 (6th Cir. 2014); see also Naizghi v. Lynch, 623 F. App’x 53, 58 (4th Cir.
   2015) (per curiam) (unpublished) (holding that A-G-G is “a reasonable interpretation of
   the firm resettlement statute and regulation, and should be given deference”);
   Haghighatpour v. Holder, 446 F. App’x 27, 31 (9th Cir. 2011) (per curiam) (unpublished)
   (remanding to apply the A-G-G framework).
           34
                A-G-G, 25 I. & N. Dec. at 501.
           35
                Id.




                                                 12
Case: 20-60527          Document: 00516264458              Page: 13   Date Filed: 04/01/2022




                                            No. 20-60527


           rights normally given to people who have some official status,
           such as the right to work and enter and exit the country. 36
           DHS need not proffer additional evidence to meet its burden. “Prima
   facie evidence of an offer of firm resettlement may already be a part of the
   record of proceedings as testimony or other documentary evidence.” 37
           At the second step, “the alien can rebut the DHS’s prima facie
   evidence of an offer of firm resettlement by showing by a preponderance of
   the evidence that such an offer has not, in fact, been made or that he or she
   would not qualify for it.” 38 Applicants cannot rebut DHS’s evidence by
   showing that they “refused to accept an offer of firm resettlement,”
   however. 39 “The regulations only require that an offer of firm resettlement
   was available, not that the alien accepted the offer.” 40 An acceptance
   requirement would run “contrary to the purpose of the firm resettlement bar,
   which is to limit refugee protection to those with nowhere else to turn.” 41 At
   the third step, the IJ considers “the totality of the evidence presented by the
   parties to determine whether an alien has rebutted the DHS’s evidence of an
   offer of firm resettlement.” 42 At the fourth step, if the IJ determines that the
   applicant firmly resettled, “the burden then shifts to the alien . . . to establish




           36
                Id. at 501-02 (footnote omitted).
           37
             Id. at 502 n.17; accord Hanna, 740 F.3d at 394; Firmansjah v. Gonzales, 424 F.3d
   598, 602 (7th Cir. 2005).
           38
                A-G-G, 25 I. & N. Dec. at 503.
           39
                Id.
           40
                Id.
           41
                Id.
           42
                Id.




                                                    13
Case: 20-60527          Document: 00516264458              Page: 14       Date Filed: 04/01/2022




                                            No. 20-60527


   that an exception to firm resettlement applies by a preponderance of the
   evidence.” 43
           Applying this framework, the IJ and BIA ruled that DHS established
   a prima facie case of firm resettlement, which Muminov did not refute.
   Under our limited substantial-evidence review, we are not compelled to
   reach a contrary conclusion. 44
           At the first step, the IJ and BIA reasonably determined that
   Muminov’s testimony supplied indirect evidence of firm resettlement.
   Muminov testified that he had lived in Russia for over eight years. For most
   of that time, Muminov said, he was joined by his wife and his two children,
   who were born in Russia. He reported that he started a business with his wife
   and obtained a work permit from the Russian government. “[T]he length of
   the alien’s stay in a third country,” “family ties,” “business or property
   connections,” and the possession of “legal rights normally given to people
   who have some official status, such as the right to work” may all go toward a
   prima facie showing. 45 A reasonable factfinder could conclude that the
   combination of indirect evidence on these points has the “sufficient level of
   clarity and force” for DHS to meet its burden. 46
           At the second and third steps, the IJ and BIA reasonably determined
   that Muminov had not adequately rebutted DHS’s prima facie case. As they
   explained, Muminov’s testimony that he could not obtain Russian


           43
                Id.
           44
                See Avelar-Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020).
           45
             A-G-G, 25 I. & N. Dec. at 502; cf. Naizghi v. Lynch, 623 F. App’x 53, 58 (4th Cir.
   2015) (per curiam) (unpublished) (holding that the government offered sufficient indirect
   evidence to make a prima facie showing of firm resettlement based in part on the duration
   of the applicant’s stay, her temporary work permit, and her ability to obtain housing).
           46
                A-G-G, 25 I. & N. Dec. at 502.




                                                  14
Case: 20-60527           Document: 00516264458            Page: 15      Date Filed: 04/01/2022




                                           No. 20-60527


   citizenship did not overcome the many indicia that he had established a home
   in Moscow.
           Muminov argues that he rebutted DHS’s evidence with his testimony
   that he could be deported from Russia to Uzbekistan at any moment, in light
   of the close relationship between Russian and Uzbek authorities.                       Yet
   Muminov lived and worked in Russia for over eight years without
   deportation. Nor does the record show any confrontation with Russian
   authorities suggesting that he faced a risk of deportation. As the IJ and BIA
   noted, Muminov was able to return to Russia after spending time in
   Uzbekistan. 47 Based on the “totality of the evidence presented,” the IJ and
   BIA were within their broad discretion to conclude that Muminov’s offer of
   firm resettlement was valid. 48
           As to the fourth step, Muminov contends that he qualifies for the
   restricted-residence exception to the firm resettlement bar. This exception
   is available to an applicant whose living conditions “were so substantially and
   consciously restricted by the authority of the country of refuge that he or she
   was not in fact resettled.” 49 He cites his testimony about extortionate fees
   that he was forced to pay to live in Moscow and the harassment and
   discrimination that he faced there.
           This testimony may well support a restricted-residence exception, 50
   but we cannot say that the IJ and BIA were compelled to conclude that the


           47
             See id. (holding that “the right to . . . enter and exit the country” is relevant
   evidence of firm resettlement).
           48
                Id. at 503.
           49
                8 C.F.R. § 1208.15(b) (2020).
           50
             See In re D-X- & Y-Z-, 25 I. & N. Dec. 664, 668 (BIA 2012) (suggesting that
   claims of “harassment, discrimination, or persecution” could support a restricted-
   residence exception); Andriasian v. INS, 180 F.3d 1033, 1043 (9th Cir. 1999) (rejecting firm




                                                15
Case: 20-60527         Document: 00516264458               Page: 16   Date Filed: 04/01/2022




                                            No. 20-60527


   exception applies in this case. In accordance with the regulation governing
   the exception, the IJ and BIA considered Muminov’s access to housing,
   employment, and travel into and out of Russia, which his payments to the
   government did not necessarily undercut. 51 The IJ and BIA also reasoned
   that Muminov was victimized by private individuals rather than the Russian
   government. 52 In light of these considerations, the IJ and BIA had the
   discretion to conclude that restrictions by Russian authorities on Muminov’s
   residence were neither substantial nor conscious enough to warrant the
   exception. 53
                                        *          *       *
          Because substantial evidence supports the adverse credibility and firm
   resettlement determinations, we DENY Muminov’s petition for review.




   resettlement when the applicant’s stay in the purported country of refuge “was disrupted
   by harassment, discrimination, and threats to personal safety”).
          51
               See 8 C.F.R. § 1208.15(b) (2020).
          52
              See Naizghi v. Lynch, 623 F. App’x 53, 55, 58 (4th Cir. 2015) (per curiam)
   (unpublished) (upholding firm resettlement despite an applicant’s rape in the country of
   refuge by customers of her workplace).
          53
               See 8 C.F.R. § 1208.15(b) (2020).




                                                   16